UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-288


In re:    JEREMIAH WELDON SLOAN,

                 Movant.


On Motion for Authorization to File Successive § 2255 Motion in
the United States District Court for the Western District of
North Carolina, at Charlotte. Graham C. Mullen, Senior District
Judge. (3:93-cr-00028-GCM-1)


Argued:    March 19, 2014                    Decided:   May 6, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Motion denied by unpublished opinion. Judge Niemeyer wrote the
opinion, in which Judge Agee and Senior Judge Hamilton joined.


ARGUED:   Noell Peter Tin, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, for Movant.    William Michael Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Respondent. ON BRIEF: Jacob H. Sussman, TIN, FULTON, WALKER
& OWEN, PLLC, Charlotte, North Carolina, for Movant.      Anne M.
Tompkins, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
NIEMEYER, Circuit Judge:

     Jeremiah Sloan was convicted in 1994 on one count charging

conspiracy to traffic in cocaine; one count charging possession

of crack cocaine with the intent to distribute it; and three

counts charging possession of a firearm during and in relation

to   a   drug    trafficking      crime.         He   was    given        a    mandatory

Guidelines      sentence   of    life    imprisonment       plus    45    years.          We

affirmed his convictions and sentence on appeal.                         United States

v. Sloan, No. 94-5924, 1996 WL 623231 (4th Cir. Oct. 29, 1996)

(per curiam).

     Sloan’s participation in the conspiracy began when he was

17 years old and continued until he was 20; his distribution

offense was committed when he was 19; and his three firearms

offenses were committed when he was 17.

     Following      his    convictions,       Sloan   filed    four           motions     to

vacate pursuant to 28 U.S.C. § 2255, each of which the district

court dismissed or denied.               He also filed two motions for a

sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2), based on

retroactively       applicable          amendments      to         the        Sentencing

Guidelines.        These      motions     were    granted,         resulting         in    a

reduction of his sentence to two 292-month concurrent terms of

imprisonment      for   the     drug    trafficking    convictions             and   three




                                          2
consecutive terms totaling 540 months for the three firearms

offenses, for a total of 832 months’ imprisonment.

       On June 24, 2013, Sloan filed the instant motion under 28

U.S.C. § 2255(h), seeking authorization to file a successive §

2255 motion based on the Supreme Court’s decisions in Graham v.

Florida, 560 U.S. 48 (2010), and Miller v. Alabama, 132 S. Ct.
2455    (2012).   In   Graham,     the   Court   held   that   the       Eighth

Amendment prohibits a sentence of life without parole for any

juvenile offender (defined as one who was under the age of 18 at

the time of the offense) who did not commit homicide. 560 U.S.

at 74-75.    Two years later, on June 25, 2012, the Court decided

Miller, which extended Graham, holding that the Eighth Amendment

also prohibits a mandatory sentence of life without parole for

any juvenile offender who committed homicide. 132 S. Ct. at

2469.    In his proposed § 2255 motion, Sloan contended that his

832-month   sentence   was   the   functional    equivalent    of    a    life-

without-parole sentence and, therefore, violated the new rules

of constitutional law established in Graham and Miller.                   After

we requested briefing, Sloan narrowed the claim in his proposed

§ 2255 motion to rely only on the new rule recognized by the

Supreme Court in Miller.

       In considering Sloan’s § 2255(h) motion for authorization,

we assume without deciding that Sloan was a juvenile offender,

as that term is used in Graham and Miller, and that his sentence

                                     3
of 832 months’ imprisonment was, in effect, a mandatory life-

without-parole sentence.      Nonetheless, for the reasons given in

our decision issued today in In re Tadd Vassell, No. 13-284, __

F.3d __ (4th Cir. May __, 2014), we deny Sloan’s motion.        As we

explained     in   Vassell,     because   Sloan    challenges     the

constitutionality of his sentence for nonhomicide offenses based

on his age at the time of those offenses, his proposed § 2255

motion necessarily relies on the right that became available to

him in 2010 with the Supreme Court’s decision in Graham, and not

on Miller.    Because Graham was decided more than one year before

Sloan filed his § 2255(h) motion, his proposed § 2255 motion

would be barred by the applicable 1-year statute of limitations

in 28 U.S.C. § 2255(f)(3).       We therefore decline to authorize

its filing.



                                                      MOTION DENIED




                                   4